{¶ 40} I agree that the second and third assignments of error should be overruled, but for reasons different from those on which the majority relies.
{¶ 41} R.C. 2907.02(E) requires the court to conduct a hearing in chambers to resolve the admissibility of "any sexual activity of the victim or the defendant" in a prosecution for an alleged violation of R.C. 2902.07 (rape). R.C. 2907.02(E) refers to division (D) of that section, which prohibits admission of any "[e]vidence of specific instances of the victim's sexual activity, opinion evidence of the victim's sexual activity, and reputation evidence of the victim's sexual activity," except for the limited purposes the section identifies. Similar provisions are therein made concerning the defendant's sexual activity. *Page 303 
{¶ 42} "Sexual activity" is defined by R.C. 2907.01(C) to include both sexual conduct and sexual contact, as those are defined by R.C. 2907.01(B) and (C) respectively. All the matters set out in those definitions involve positive acts. The prohibitions on admission of evidence imposed by R.C. 2907.02(D) cannot reasonably be interpreted to extend to evidence showing the victim's or the defendant's failure to engage in sexual activity. Therefore, the limitations that that section imposes do not apply to such evidence, and the court is not required to conduct a R.C. 2907.02(E) hearing before such evidence is admitted.
{¶ 43} The prohibitions imposed by R.C. 2907.07(C) and (D) are intended to avoid harassment of the victim or the defendant through questions or evidence suggesting a propensity to engage in sexual activity. The resulting embarrassment and the potential confusion of the issues are properly prevented. Even so, it is difficult to find that such results might occur from evidence showing the lack of sexual activity on the part of either the victim or the defendant.
{¶ 44} I agree that the record does not support the defendant's contentions that the court failed to hold the required hearing or that the evidence of the victim's lack of sexual activity that the court admitted was inadmissible. However, neither do I believe that our opinion ought to suggest that R.C. 2907.07(D) and (E) apply to evidence of this kind. Therefore, I have stated that view separately.